              Case 3:20-cv-07811-RS Document 44 Filed 01/27/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 26995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7         450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
 8         Telephone: (415) 436-7428
           FAX: (415) 436-7234
 9         claudia.quiroz@usdoj.gov

10 Attorneys for United States of America

11
                                  UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                   ) Case No. CV 20-07811 RS
                                                 )
16          Plaintiff,                           )
                                                 ) NOTICE OF APPEARANCE FOR THE
17      v.                                       ) UNITED STATES
                                                 )
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )
     Gold (BTG), Bitcoin SV (BSV), Bitcoin Cash )
19   (BCH) seized from                           )
20   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx; )
                                                 )
                                                 )
21         Defendant.                            )
22

23

24

25

26

27

28

     NOTICE OF APPEARANCE FOR THE UNITED STATES
     CV 20-07811 RS
               Case 3:20-cv-07811-RS Document 44 Filed 01/27/21 Page 2 of 2




 1         PLEASE TAKE NOTICE that Assistant United States Attorney Claudia Quiroz hereby enters her

 2 appearance as counsel for the United States of America in this case and requests that all notices given or

 3 required to be given and all papers served or required to be served upon the United States of America be

 4 given to and served upon her. Future ECF notices should be sent to Assistant United States Attorney

 5 Claudia A. Quiroz at the following email address: claudia.quiroz@usdoj.gov.

 6

 7 DATED:        January 27, 2021                        Respectfully submitted,

 8
                                                         DAVID L. ANDERSON
 9                                                       United States Attorney
10                                                              /s/
11                                                       CLAUDIA QUIROZ
                                                         Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE FOR THE UNITED STATES
     CV 20-07811 RS
